t c summary opinion united_states tax_court steven h and anna j jensen petitioners v commissioner of internal revenue respondent docket no 7496-03s filed date steven h and anna j jensen pro sese aimee r lobo-berg for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether a distribution of dollar_figure resulting from the surrender of a whole_life_insurance policy is includable in petitioners’ gross_income we hold that it is background this case was submitted fully stipulated under rule and the facts stipulated are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in woodburn oregon references to petitioners individually are to mr jensen or mrs jensen mr jensen is a retired certified_public_accountant and former partner at the accounting firm of harden swisher and jensen as early as the firm had purchased several term life_insurance policies which were cross-owned by and insured the various partners although not clearly explained in the record some of the term life_insurance policies that insured mr jensen were converted into a whole_life_insurance policy bearing no the policy the policy was issued on date by the occidental life_insurance co of california on the life of mr jensen in the face_amount of dollar_figure naming mrs jensen a sec_2 all amounts are rounded to the nearest dollar beneficiary during the year in issue petitioners wholly owned the policy sometime in petitioners surrendered the policy and received a total_distribution in the amount of dollar_figure for the taxable_year transamerica occidental life_insurance co transamerica sent petitioners a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting a gross distribution of dollar_figure and a taxable_distribution of dollar_figure petitioners disputed the computation by transamerica of the taxable gain and requested the company to reexamine the amount of premiums_paid towards the policy transamerica recalculated the cost_basis of the policy and sent petitioners a letter explaining the cost_basis determination as follows the total dividends earned over the life of the policy are deducted from the total premiums dollar_figure to arrive at the cost_basis the total dividends were dollar_figure so the net cost is dollar_figure transamerica then issued to petitioners a corrected form 1099-r for reporting the following a complete copy of the policy is not in the record but the evidence indicates that the policy provided for annual dividends premiums payable during life of insured and face_amount payable at death of insured at some point in time occidental life_insurance co of california merged with transamerica life_insurance co dollar_figure gross distribution taxable_amount big_number employee contributions or insurance premiums big_number box of form 1099-r indicated that the distribution was a normal distribution petitioners timely filed a joint federal_income_tax return for on their return petitioners did not report the gross distribution from transamerica and did not include the taxable_amount in income in the notice_of_deficiency respondent determined that petitioners received a taxable pension in the amount of dollar_figure which they failed to report on their federal_income_tax return petitioners timely filed a petition with the court disputing the determined deficiency discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 gross_income includes income from whatever source derived including but not limited to life_insurance contracts sec_5 we need not decide whether sec_7491 concerning burden_of_proof applies to the present case because the facts are not in dispute and the issue is one of law see 116_tc_438 the policy satisfies the definition of a life_insurance continued a as relevant to this case any amount which is received under a life_insurance_contract on its complete surrender and which is not received as an annuity shall be included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 a e ii the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less amounts previously received under the contract to the extent such latter amounts were excludable from gross_income sec_72 petitioners do not dispute receiving the dollar_figure in as reported on both the original and the corrected form 1099-r petitioners however contend that no part of that distribution is taxable because life_insurance distributions are not taxable in support of their contention petitioners rely on an annual insurance_policy statement for the year from the department of veterans affairs concerning policy no v-1207-72-70 which specifically states that insurance dividends are not subject_to federal_income_tax petitioners further contend continued contract see sec_7702 we note that sec_101 provides that amounts received under a life_insurance_contract on the life of an insured who is chronically ill may be excluded from gross_income see sec_7702b although mr jensen may suffer from certain health problems the record does not support a finding that he is chronically ill this policy was never considered an investment it has never been referred to as a pension or annuity petitioners have set forth no plausible legal theory to support their argument that the distribution in issue is nontaxable although it is true that as a general_rule proceeds of life_insurance contracts paid_by reason of the death of the insured are excludable from gross_income see sec_101 the proceeds of the contract in issue were not paid_by reason of mr jensen’s death but rather because of the surrender of that policy moreover petitioners’ reliance on a statement from the department of veterans affairs is misplaced because such statement does not apply to the policy in this case no and further the distribution in issue was not a payment of insurance dividends nor was it a payment from the department of veterans affairsdollar_figure petitioners disagree with respondent’s characterization that the distribution is from a pension or annuity the fact that respondent erroneously characterizes the distribution as from a pension or annuity has no bearing on the resolution of the issue in this case clearly the distribution resulted from petitioners’ surrender of the policy insurance dividends in general may be excluded from income as a reduction of premium at the time of the periodic_payment of premiums 18_tc_205 generally payments of benefits due under any law administered by the department of veterans affairs are exempt from taxation see u s c sec_5301 supp iii the policy in this case was a whole_life_insurance policy generally a whole_life_insurance policy has a cash_surrender_value that increases over time as premiums are paid the cash_surrender_value can be distributed to the insured upon the cancellation surrender or termination of the policy before its maturity_date upon distribution a taxable gain may result to the extent that the distribution exceeds the investment_in_the_contract ie the amount of premiums_paid for the contract the record is clear that petitioners canceled the policy and received the cash_surrender_value of the policy transamerica then calculated the taxable gain on the distribution based on petitioners’ cost_basis in the policy petitioners were well aware of the fact that the premiums_paid affected their cost_basis in the policy and thus their taxable gain in fact it appears that petitioners diligently requested transamerica to recalculate the taxable gain due to employee contributions that may not have been accounted for as a result of the conversion of the term life_insurance policies into the policy absent exceptions not applicable in the instant case the law is well- settled that a distribution upon the complete surrender of a life_insurance_contract is includable in gross_income to the extent the distribution exceeds the investment_in_the_contract therefore the distribution of dollar_figure is includable in petitioners’ gross_income accordingly we sustain respondent’s determination we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed those arguments we conclude they are without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
